IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                Assigned on Briefs at Knoxville September 15, 2015

              STATE OF TENNESSEE v. ANTONIO L. NELSON

             Direct Appeal from the Circuit Court for Cheatham County
                   No. 2014-CR-17143     Larry J. Wallace, Judge



                 No. M2014-02526-CCA-R3-CD – Filed May 9, 2016



The Appellant, Antonio L. Nelson, pled nolo contendere in the Cheatham County Circuit
Court to aggravated burglary, aggravated robbery, aggravated rape, and two counts of
theft of property valued over $1,000 but less than $10,000. The trial court sentenced the
Appellant to a total effective sentence of forty years. On appeal, the Appellant challenges
the length of the individual sentences imposed by the trial court and the trial court‟s
imposition of consecutive sentencing. Upon review, we affirm the judgments of the trial
court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court are
                                     Affirmed.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which ALAN E. GLENN
and D. KELLY THOMAS, JR., JJ., joined.

Manuel B. Russ, Nashville, Tennessee (on appeal), and Jack Arnold, Ashland City,
Tennessee (at trial), for the Appellant, Antonio L. Nelson.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Counsel;
Dan M. Alsobrooks, District Attorney General; and Robert S. Wilson and Margaret Sagi,
Assistant District Attorneys General, for the Appellee, State of Tennessee.

                                       OPINION

                                 I. Factual Background
       On February 3, 2014, the Appellant and his co-defendant, Kerry V. Covington,
were charged by presentment with the aggravated robbery of A.S.,1 a Class B felony; two
counts of the aggravated kidnapping of A.S., Class B felonies; the aggravated rape of
A.S., a Class A felony; the aggravated burglary of Nicole E. Greene, a Class C felony;
the theft of property valued over $1,000 but less than $10,000 from Nicole E. Greene, a
Class D felony; and the theft of property valued over $1,000 but less than $10,000 from
Jared and Misty Dempsey, a Class D felony. On June 16, 2014, the Appellant pled nolo
contendere to aggravated burglary, aggravated robbery, aggravated rape, and both theft
offenses. The aggravated kidnapping charges were dismissed by the State. The trial
court‟s order accepting the plea stated that the trial court would determine the length and
manner of service of the Appellant‟s sentences.

        In the sentencing hearing, Lyndelle McCullough testified that she was the
probation officer who prepared the Appellant‟s presentence report. The report contained
the following, which was the Appellant‟s version of events:2

                           “I feel if I was not high I would have never went thru
                    with this robbery. When it happen I wanted to leave but
                    things got to running thru my head like what if he try and do
                    something to me for leaving. I felt very bad for the lady. I
                    counldnt bare myself to set and watch the pain he was putting
                    her thru.

                            So thats why I decided to go thru the house and take
                    things. I never should have started hanging with Kerry since
                    he first got out of jail. He was trouble when I first met him.
                    But I had no where to live at the time and he‟s goin let me
                    stay with them. So he was always around. When he asked
                    me to go robbing with him I was . . . . okay but we was never
                    suppose to end up here in Cheatham County. If I wasnt so
                    high to the point I feel a sleep I wouldnt have came to
                    Ashland City from the begining. I feel bad for the people
                    involved in the robbery the house I was in, the car we took.
                    Im so sorry for all the pain we have caused these people.

                           I just hope they find in their hearts forgivness. I am
                    not the person everybody trying to make me to be. I have a
                    heart and I‟m not a mean person. This has really opened my
                    eyes on whos my friends and changed me to change my life
1
    It is the policy of this court to refer to victims of sexual offenses by their initials.
2
    The Appellant‟s version of events is set out verbatim as transcribed in the presentence report.
                                                      -2-
             for the best. Once again Im sorry for everthing that has
             happen and I hope one day they will except my apologees and
             see Im not who their think I am.”

        Ms. McCullough testified that the Appellant was twenty-six years old at the time
of the sentencing hearing. The Appellant‟s presentence report reflects that he had prior
convictions of domestic violence, facilitation of casual exchange, misdemeanor theft, use
of stolen license plates, possession with intent to go armed, reckless driving, and
attempted “felony counterfeit control[led] subs[tance].” Ms. McCullough said that the
Appellant was on probation for domestic violence, a Class A misdemeanor, at the time
the instant offenses were committed.

       Ms. McCullough said that the Appellant attended school until the twelfth grade
but did not graduate. The Appellant admitted having a history of drug and alcohol abuse,
reporting that he had used “Molly,” “barz,” “tabs,” “x-pills,” and cocaine. The Appellant
said that he had three minor children. He owed $2,000 in child support and $22,000 in
court fines.

       Ashland City Detective Johnny Hunter testified that he began investigating the
offenses by going to Alta Loma Drive where a home invasion had taken place. He
learned that the Appellant and Mr. Covington entered Ms. Greene‟s house through an
unlocked back window. Detective Hunter spoke with A.S. at a neighbor‟s house as she
was waiting on an ambulance to transport her to the hospital. A.S. said that the
Dempseys were at her house for dinner when she realized she needed an onion. A.S.
called Ms. Greene and asked to borrow an onion. Ms. Greene was not at home, so she
gave A.S. the code to the key pad on the back door so A.S. could get inside the house.
A.S. drove the Dempseys‟ Jeep to Ms. Greene‟s house. When A.S. went into Ms.
Greene‟s kitchen, she was attacked from behind, knocked to the floor, and carried to a
bedroom. The men “tied her up [with electrical cords], put her face down on the bed,
pulled her pants down and inserted a screwdriver in her anus and beat her up quite bad.”
Additionally, “they pulled a great deal of her hair right out of her head. She almost had a
bald spot where they jerked her around.” During the attack, the men threatened her,
cursed her, told her to be quiet, “smacked” her, and “beat her quite bad.” The men took
A.S. to the bathroom and threw her, still bound and partially undressed, into the bathtub
“like a basketball.” The men left the house, took Ms. Dempsey‟s purse from the Jeep,
and returned to the house. They dumped the purse on the floor and found Ms. Dempsey‟s
debit card. Mr. Covington went into the bathroom with a gun, pointed it at A.S.‟s head,
and told her to give him the personal identification number (PIN) for Ms. Dempsey‟s
debit card. He threatened to kill her if she lied about the PIN. A.S. gave him the PIN for
her debit card. The perpetrators went through the house and took televisions, jewelry, a
shotgun, and other items. They also took A.S.‟s wedding rings, which were valued over
$1,000.
                                           -3-
       A.S. told Detective Hunter that after the men left, she got out of the bathtub and
went across the street to a neighbor‟s house. While she was crossing the street, she saw
the men in the Dempseys‟ Jeep approximately 300 feet down the street. Mr. Covington
got out of the Jeep, got into a blue car driven by his girlfriend, who was later identified as
Latrae Stevenson, and the trio left the area.

        Detective Hunter learned that the Appellant left the scene of the crimes and went
to a Bank of America. One of the bank‟s security videos showed the Appellant wearing a
right-hand work glove with the word “King” written across the knuckles. The Appellant
tried to use Ms. Dempsey‟s debit card at the automatic teller machine (ATM) but left
when the PIN did not work. The Appellant then drove to a nearby Kwik Sak and
attempted to use Ms. Dempsey‟s debit card to buy cigarettes. Detective Hunter said that
when the Appellant was apprehended by the police, he said that he had pawned A.S.‟s
wedding rings. The police recovered the rings from a pawn shop near the Kwik Sak.

       Detective Hunter said that the night after the offenses, the Metropolitan Nashville
Police Department performed a “knock and talk” at an apartment in the Dellway Villa
complex. During a consensual search, they found Ms. Greene‟s stolen shotgun. The
Appellant was in the apartment at the time of the search, but Mr. Covington was not
there.

       On cross-examination, Detective Hunter recalled that A.S. described Mr.
Covington as “the dark-colored individual with the green coat with a hoodie on it.” She
said that he held her face-down on the bed. A.S. was not sure which man assaulted her
with the screwdriver. Detective Hunter did not know who owned the apartment in which
the gun was found.

      On redirect examination, Detective Hunter said that the Appellant had a lighter
complexion than Mr. Covington.

       In response to the trial court‟s questioning, Detective Hunter said that during the
attack, one man stayed with A.S. while the other went through the house, took items, and
put them in the car. The men threatened to take her with them. A.S. told Detective
Hunter that she feared they would kill her if they took her with them. Eventually, they
threw her in the bathtub and left the house. Detective Hunter said that the gun the
perpetrators pointed at A.S. was the shotgun they took from a closet in Ms. Greene‟s
house.

       On recross-examination, Detective Hunter stated that he thought only one man
went into the bathroom with the shotgun.

                                             -4-
       A.S. testified that on the night of the offenses, she went into Ms. Greene‟s house
and walked toward the “onion rack.” The Appellant and Mr. Covington approached her
from behind, “tackled” her, and knocked her to the floor. She tried to fight back, but they
threatened to kill her and told her not to do “anything stupid.” The men “punched” her
and made her stand up. A.S. first said that Mr. Covington held her in a “headlock,” and
the Appellant said, “„check her pockets.‟” She then said it happened “the other way
around.” They demanded that she tell them where the money and jewelry were. She told
them that she did not live in that house. One of the men held a screwdriver to her throat.
A.S. said that the men jerked her up by her hair, dragged her to the front door, and had
her turn the dead bolt lock. She said that she had “a hole where they pulled [her] hair
out.”

       A.S. said that as the men took her into the bedroom, the Appellant repeatedly told
Mr. Covington to tie up A.S. She begged them not to hurt her and told them that she had
children. Upon reaching the bedroom, they threw her face-down on the bed and put a
pillow over her head. Mr. Covington remained in the bedroom while the Appellant
“ransack[ed]” the house, looking for items to steal and for something to use to tie up A.S.
A.S. said that the long black wool coat she was wearing bunched up around her head, and
she found it difficult to breathe. Mr. Covington put his hands around her neck and
threatened to kill her if she did not calm down.

       A.S. said that when the Appellant returned to the bedroom, her pants and
underwear were pulled down and her boots were removed. Someone inserted the
screwdriver into her anus, causing a tear. She explained that Mr. Covington was holding
her with his hands; therefore, she thought the Appellant was the person who penetrated
her with the screwdriver.

       Afterward, the men tied her ankles, flipped her over, and tied her wrists in front of
her. They carried her to the bathroom and threw her into the bathtub “like a basketball.”
The Appellant left the bathroom and returned with a shotgun, which he gave to Mr.
Covington. The Appellant then left the room. Mr. Covington then pointed the gun at
A.S.‟s head and threatened to kill her. Mr. Covington left the bathroom for a few
seconds, and when he returned, he asked for the PIN for the debit card. They told her
that they intended to take her with them and threatened to kill her if she gave them the
wrong PIN.

        A.S. said that she heard the door shut and thought the men had left. Although she
was still tied up, she managed to get out of the bathtub, leave the house, and “hop across
the street to Mr. Gay‟s house.” She hit the neighbor‟s door with her elbow or knee, and
the Gays opened the door. Mr. Gay untied her, and Ms. Gay called 911.


                                            -5-
       A.S. said that she was “bruised and beaten, physically and emotionally.” Prior to
the crimes, she was a happy and independent person who felt safe at home. Afterward,
she was “terrified to go home, yet terrified to leave home.” A.S. said that she could not
eat and had trouble sleeping. She said that she would never be able to forget what
happened and that she had scars on her ankles that “serve[d] as a constant reminder.”

       A.S. said that the men knew where she lived and threatened to kill her and her
children. She found it difficult to explain to her six-year-old daughter why she was
wounded, upset, and scared and why they had moved in with A.S.‟s parents. However,
someone at school told her daughter that two men had tied up A.S. and beat her. A.S.
was “crushed” that her child‟s feeling of security had been taken from her.

       A.S. said that in order to feel safer, she got a gun for protection and had an alarm
system installed in her house, but she still feared being home alone. She tried to “pull
[her]self together” and “look strong” for her daughter. A.S. said that she was thankful
her children were not with her on the night of the offenses because “[i]t haunt[ed her] to
think what those monsters would have done to them.”

       Defense counsel asked no questions of A.S. The trial court asked if both men
carried her into the bathroom, and A.S. said that she could not remember if they both did
or only Mr. Covington. A.S. said that both men threatened to kill her and told her “they
would put the screwdriver in the back of [her] neck.”

        A.S. said that the Appellant “very much so seemed like the ring leader” because he
told Mr. Covington what to do. She said that both men threatened to kill her children and
that the Appellant “actually said that [they] love to kill kids.”

     On redirect examination, A.S. said that when she was on the bed, the men
removed her wedding rings from her finger. They were wearing blue medical gloves.

      On cross-examination, A.S. said that Mr. Covington was the man in the green
hoodie.

       The Appellant‟s father, Bruce Nelson, testified that the Appellant was “a pretty
good dude” and was always willing to help other people. In 1993, when the Appellant
was five or six years old, his thirteen-month-old sister passed away. The Appellant
blamed himself for his sister‟s death because she died as the result of swallowing one of
his pennies. Approximately one year later, the Appellant‟s mother died from a heart
attack. The Appellant began having problems in school and had “attitude problems.” He
had psychiatric treatment and was prescribed Ritalin and an anti-depressant.


                                           -6-
       Mr. Nelson said that he knew the Appellant had a problem with drugs and alcohol,
but that he did not know it was “this serious.” Mr. Nelson did not know the Appellant
was taking “Mollies,” which Mr. Nelson said was “a real bad drug.”

       Mr. Nelson said that the Appellant used to bring his daughter and his two
stepchildren, to whom he was “a father figure,” to visit Mr. Nelson.

       On cross-examination, Mr. Nelson said that the Appellant was twenty-six years
old and had not lived with him since the Appellant was in high school. Mr. Nelson was
aware that the Appellant got into trouble for driving without a license after leaving Mr.
Nelson‟s home. Mr. Nelson said that he was “[s]omewhat” aware of the Appellant‟s
conviction of domestic violence.

        Latoya Wells testified that she and the Appellant were not married, but they had
been in a relationship “off-and-on” for eight years. They had a four-year-old child, and
Ms. Wells had two older daughters. Only one of her children was the Appellant‟s, but
the other two children called him “dad.” When the Appellant was working, he supported
all of her children financially and helped to take care of them. Ms. Wells said that the
Appellant‟s most recent employment was with Goodwill and that he lost that job in July
or August 2013. She said that the Appellant was handy and did side jobs to make money.

      Ms. Wells stated that she had never met Mr. Covington and that she did not know
when the Appellant and Mr. Covington started “associating.”

       Ms. Wells said that the Appellant used drugs and alcohol to cope with the deaths
of his mother and sister. She said that when the Appellant was hurt or stressed, he drank
alcohol or smoked marijuana. She knew he occasionally used “Molly,” but she did not
know he used cocaine.

       On cross-examination, Ms. Wells acknowledged that she was the victim in the
Appellant‟s domestic assault conviction. She said that she knew the Appellant
occasionally used “Molly, Lortabs and Xanaxes.”

       Nathan Frey, the Appellant‟s grandfather, testified that he had seen the Appellant
only “sporadically” since the Appellant was seventeen or eighteen years old. Mr. Frey
said that early in the Appellant‟s life, he spent a lot of time with his grandparents. The
Appellant helped Mr. Frey, who was a pastor, at different churches around the Middle
Tennessee area. He described the Appellant as “a good-hearted kid.”

      Mr. Frey said that in 1992 or 1993, the Appellant‟s baby sister swallowed some
change the Appellant had at his bedside and died as a result. The Appellant blamed
himself for her death. Mr. Frey tried to counsel the Appellant to let him know his sister‟s
                                           -7-
death was not his fault. However, the Appellant‟s attitude changed, and his “joy and . . .
happiness” seemed to be gone.

       Mr. Frey said that the Appellant‟s mother “grieved tremendously” for her daughter
and died four or five years later. The Appellant was close to his mother and took her
death “tremendously hard.” The Appellant began having problems in school, and his
friends began “leading him into things.” Mr. Frey thought that the Appellant was seeking
“acceptance” and “relief.”

      Mr. Frey said that recently, the Appellant came to visit. Mr. Frey later learned that
Mr. Covington frequently visited the Freys‟ neighbor, who may have been Mr.
Covington‟s second cousin, and that the Appellant had been going to the neighbor‟s
house in the “last three months or so before this incident.” Mr. Frey said that Mr.
Covington was “disrupti[ve],” played loud music late at night, and cursed a lot.

       Mr. Frey said that the Appellant “used to question us extensively about things of
the Bible and different things of that nature” but that the “spiritual growth, it seemed to
have stopped within him.”

       The Appellant testified that he was sorry for what he had done. Around the time
the Appellant moved out of his father‟s house, Mr. Covington offered to let the Appellant
stay with him. The Appellant was asked to leave Mr. Covington‟s residence because he
did not help pay the bills. He said that he used all of the money he earned to support
himself and his girlfriend‟s children. The Appellant said that he stopped smoking
marijuana once, but he eventually started drinking heavily and using more drugs.

        The Appellant said that on the day of the offenses, he drank a bottle of liquor and
took some drugs at Mr. Covington‟s house. He, Mr. Covington, and Mr. Covington‟s
girlfriend, Latrae Stevenson, left the house and rode around. Mr. Covington wanted to
“bust some Mexicans,” but no one was around. As they rode around, the Appellant fell
asleep. When he woke, Mr. Covington told him they were at “the white boy house.” The
Appellant and Mr. Covington got out of the car and walked up the street. Mr. Covington
said, “[L]et‟s go in this house right here.” The Appellant saw a car outside and asked,
“Are you sure there ain‟t nobody in the house?” Mr. Covington said that if someone was
inside, he would “try to knock them out.”

      The Appellant said that Mr. Covington knocked on the front door for a couple of
minutes then walked to the back door with the Appellant following him. They saw a
window that was “cracked,” and Mr. Covington pulled the window open and told the
Appellant to enter first because he was smaller. Mr. Covington helped the Appellant then
he came inside. The Appellant saw “a TV light” and told Mr. Covington that he thought
someone was in the house. The Appellant said that Mr. Covington had a screwdriver in
                                           -8-
his hand. Mr. Covington went through the house and assured the Appellant that no one
was in the house. The Appellant started going through the house, and Mr. Covington
“came running out of nowhere,” saying that someone was at the door. They hid inside a
room in the back of the house and saw A.S. enter the kitchen area and approach an
“onion rack.” The Appellant urged Mr. Covington to run out the back door, but Mr.
Covington said, “I didn‟t come this far to go back empty handed.” Mr. Covington and
the Appellant ran out of the room, and A.S. turned when she heard footsteps. The
Appellant said that after A.S. “was slammed onto the floor,” he told Mr. Covington to
check her pockets for a telephone or money. Mr. Covington complied but found nothing
in A.S.‟s pockets.

       The Appellant said that Mr. Covington told him to take A.S. to the bedroom. The
Appellant picked up A.S., carried her to the bedroom, and pushed her down on the bed.
A.S. “was screaming, . . . begging and pleading.” Mr. Covington hit her several times in
the face and the back of the head to get her to be quiet. The Appellant grabbed a pillow
and placed it over her head. She clawed at his arms, and he told her to get her hands off
of him. Mr. Covington told A.S. to remove her rings. She complied and gave the rings
to Mr. Covington. Mr. Covington left the room to find something to tie up A.S. but
returned to the bedroom when his search was unsuccessful. Mr. Covington told the
Appellant to get a cord from the radio in the kitchen. The Appellant said:

             [B]efore I went out – before I went out – before we
             exchanged on holding her down, I know Mr. Covington had
             grabbed her like – like she had some stretches or something
             on, he grabbed it and pulled it down – pulled it down. He
             was – he was sexually touching her, and I think that‟s when I
             left out to go get the cords.

When the Appellant returned to the bedroom, he heard Mr. Covington say, “[Y]ou
haven‟t cheated on your husband with a black man. It was something crazy like that.”

        When the Appellant told Mr. Covington that he found only one cord, Mr.
Covington told him to get a “charger cord” that was beside the bed. The Appellant tied
up A.S. Afterward, A.S.‟s “upper half was on the bed and her knees was touching the
floor. Like she was bent over, and [Mr. Covington] was behind her.” The Appellant
asked Mr. Covington what he was doing, and Mr. Covington told him not to worry about
it and to help him get her off of the bed. The Appellant told Mr. Covington to take A.S.
into the bathroom. Meanwhile, the Appellant went through the closet.

       The Appellant said that Mr. Covington left the house, got into the Jeep that was
parked in the driveway, and returned with a purse. The Appellant told Mr. Covington
that he had found a shotgun on the top shelf of a closet. Mr. Covington grabbed the
                                          -9-
shotgun and went into the bathroom. The Appellant continued searching the bedroom.
He walked out of the bedroom and noticed the “purse was, you know, scattered all over
the floor.” Mr. Covington came out of the bedroom with an Xbox game system inside a
pillow case.

       Mr. Covington told the Appellant to load everything into the Jeep and to sell the
jewelry as soon as he could. The men left in the Jeep and drove to meet Ms. Stevenson.
Mr. Covington got into Ms. Stevenson‟s car, and the Appellant followed in the Jeep. The
Appellant went to an ATM but could not withdraw money because he had the wrong
PIN. They then went to a Kwik Sak and attempted to use the card to purchase cigarettes.

      The Appellant said that the apartment where the rifle was found belonged to Mr.
Covington‟s cousin. The Appellant said that he planned to use the money from the
robbery to pay his child support.

       The Appellant said that since the offenses, his health had improved. He had
gained weight, undergone counseling, attended drug and alcohol treatment programs, and
participated in a faith-based behavior management program. Additionally, the Appellant
had been baptized. The Appellant said that he wanted to help the State with Mr.
Covington‟s case.

       When asked what he should have done when Mr. Covington assaulted A.S., the
Appellant responded, “I should have just walked away and just, you know, left it alone.”
He said that he felt “bad” for A.S. because “something happened like that to her.” The
Appellant said that while he stayed with Mr. Covington, Mr. Covington beat him and that
he did anything Mr. Covington said because he feared being beaten again.

       On cross-examination, the State asked the Appellant why he did not stop Mr.
Covington from penetrating A.S. with the screwdriver. The Appellant replied that “it
happened so fast, I really didn‟t see it go so quick. I had seen him pull her pants down
and him playing on her . . . booty and stuff . . . .” He said that he “didn‟t think none of
that was going to happen.” The Appellant acknowledged that he could have left but said
that he was afraid of what would happen to him.

       The Appellant acknowledged telling Detective Hunter that Mr. Covington used the
stolen card at the ATM. He admitted, however, that he was the one who used the card.
The Appellant said that he lied because he was told that Mr. Covington intended to blame
him for everything. The Appellant admitted that he helped Mr. Covington throw A.S.
into the bathtub. He also heard Mr. Covington threaten to kill A.S. if she gave the wrong
PIN.


                                           - 10 -
       The Appellant acknowledged that the State had not offered anything for his
testimony. He said that he wanted to testify because he did not feel responsible for
everything that happened to A.S. He stated that he owed Mr. Covington nothing and that
Mr. Covington “tried to blame stuff on [him] that [he] didn‟t have – really didn‟t do.”
The Appellant said, “Mr. Covington, as you can see, is bigger than me, solid than me.
He‟s more demanding and controlling than I am.”

       Upon questioning by the trial court, the Appellant said that he deserved a “second
chance at life in society because [he had] been working to rehabilitate [him]self and to go
by society rules and laws.” Nevertheless, he acknowledged that he had been given
second chances after his other convictions. The Appellant said that he helped the police
by telling them that one of the stolen televisions was at the home of Mr. Covington‟s
older brother. The police, however, were unable to recover the television.

        The Appellant said that he put on the “King” gloves before entering the house. He
said, “It really wasn‟t being – trying to get away with it. It was more of, you know, I was
kind of scared that I didn‟t want to get in no trouble with the situation. Feared that if I
didn‟t go through with it, that what are the chances of me going back to the neighborhood
that they won‟t jump on me again or shoot me.”

       The trial court noted the inconsistencies between the Appellant‟s testimony and
the victim‟s testimony. The trial court stated that the Appellant confessed to being under
the influence of intoxicants at the time of the offenses and that the victim‟s memory,
therefore, was more accurate than the Appellant‟s. Accordingly, the court found that the
victim was more credible than the Appellant.

       The trial court applied enhancement factor (1) based upon the Appellant‟s prior
criminal convictions and his admission that he used drugs. Tenn. Code Ann. ' 40-35-
114(1). The trial court gave enhancement factor (1) “a lot of weight.” The trial court
applied enhancement factor (2), finding that the Appellant was “either a leader or co-
leader in these crimes based on the evidence” and gave that enhancement factor “a lot of
weight.” Tenn. Code Ann. ' 40-35-114(2). The trial court applied enhancement factor
(3), that the offense involved more than one victim, noting that the Appellant had
threatened the victim‟s children and that the children were potential victims.
Additionally, the trial court applied enhancement factor (5), that the Appellant treated, or
allowed a victim to be treated, with exceptional cruelty during the commission of the
offense. The trial court also applied enhancement factor (9), that the Appellant possessed
or employed a firearm or other deadly weapon during the commission of the offense, to
the aggravated burglary, theft, and aggravated rape convictions. Tenn. Code Ann. ' 40-
35-114(9). The trial court noted that the firearm was not employed until after the rape
but that the Appellant and Mr. Covington threatened to kill the victim with a screwdriver.
The trial court applied enhancement factor (10), that the Appellant had no hesitation
                                           - 11 -
about committing the crime when the risk to human life was high, to all convictions
except aggravated robbery. Tenn. Code Ann. ' 40-35-114(10). The trial court did not,
however, give that enhancement factor much weight.

        The trial court applied mitigating factor (10), that the Appellant assisted the
authorities in locating or recovering property involved in the crime. Tenn. Code Ann. '
40-35-113(10). The trial court noted that the Appellant told the police the location of a
stolen television. The court, however, afforded the mitigating factor little weight.

        The trial court imposed mid-range sentences for each of the Appellant‟s
convictions. Specifically, the trial court sentenced the Appellant as a Range I offender to
four years for the aggravated burglary conviction, ten years for the aggravated robbery
conviction, twenty years for the aggravated rape conviction, and three years for each theft
conviction. The trial court ordered the Appellant‟s sentences to be served consecutively,
for a total effective sentence of forty years.

      On appeal, the Appellant challenges the length of the individual sentences and the
imposition of consecutive sentencing.

                                      II. Analysis

        Initially, we note that the Appellant contends that our supreme court‟s conclusion
in State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012), that the 2005 amendments abrogated
the de novo standard of review was erroneous. The Appellant acknowledges that in
2005, in response to Blakely v. Washington, 542 U.S. 296 (2004), our legislature passed
amendments to the Sentencing Act to ensure that Tennessee‟s sentencing scheme could
withstand Sixth Amendment scrutiny. See State v. Carter, 254 S.W.3d 335, 342-43
(Tenn. 2008). Thereafter, our supreme court held that on appeal, the length, range, or
manner of service of a sentence imposed by the trial court was to be reviewed under an
abuse of discretion standard with a presumption of reasonableness. Bise, 380 S.W.3d at
708; see also State v. Pollard, 432 S.W.3d 851, 859 (Tenn. 2013) (applying the standard
to consecutive sentencing); State v. Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012)
(applying the standard to alternative sentencing). This court does not have the authority
to overrule “our supreme court and their interpretations of the laws enacted by our
legislature.” David H. Plemons, Jr. v. State, No. M2007-00549-CCA-R3-PC, 2008 WL
5069193, at *6 (Tenn. Crim. App. at Nashville, Dec. 2, 2008). Accordingly, we will
utilize the standard of review mandated by our supreme court for sentencing issues,
which is the abuse of discretion standard.

       In conducting its review, this court considers the following factors: (1) the
evidence, if any, received at the trial and the sentencing hearing; (2) the presentence
report; (3) the principles of sentencing and arguments as to sentencing alternatives; (4)
                                           - 12 -
the nature and characteristics of the criminal conduct involved; (5) evidence and
information offered by the parties on enhancement and mitigating factors; (6) any
statistical information provided by the administrative office of the courts as to sentencing
practices for similar offenses in Tennessee; (7) any statement by the appellant in his own
behalf; and (8) the potential for rehabilitation or treatment. See Tenn. Code Ann. '' 40-
35-102, -103, -210; see also Bise, 380 S.W.3d at 697-98. The burden is on the Appellant
to demonstrate the impropriety of his sentence(s). See Tenn. Code Ann. ' 40-35-401,
Sentencing Comm‟n Cmts.

      Although the record does not contain a transcript of the guilty plea hearing, we
have determined that the record is adequate for appellate review of the sentence. See
Caudle, 388 S.W.3d at 279.

                                  A. Length of Sentences

      In determining a specific sentence within a range of punishment, the trial court
should consider, but is not bound by, the following advisory guidelines:

                     (1) The minimum sentence within the range of
              punishment is the sentence that should be imposed, because
              the general assembly set the minimum length of sentence for
              each felony class to reflect the relative seriousness of each
              criminal offense in the felony classifications; and

                     (2) The sentence length within the range should be
              adjusted, as appropriate, by the presence or absence of
              mitigating and enhancement factors set out in '' 40-35-113
              and 40-35-114.

Tenn. Code Ann. ' 40-35-210(c).

        Although the trial court should consider enhancement and mitigating factors, the
statutory enhancement factors are advisory only. See Tenn. Code Ann. ' 40-35-114; see
also Bise, 380 S.W.3d at 701; Carter, 254 S.W.3d at 343. Our supreme court has stated
that “a trial court‟s weighing of various mitigating and enhancement factors [is] left to the
trial court‟s sound discretion.” Carter, 254 S.W.3d at 345. In other words, “the trial
court is free to select any sentence within the applicable range so long as the length of the
sentence is „consistent with the purposes and principles of [the Sentencing Act].‟” Id. at
343. Appellate courts are “bound by a trial court‟s decision as to the length of the
sentence imposed so long as it is imposed in a manner consistent with the purposes and
principles set out in sections -102 and -103 of the Sentencing Act.” Id. at 346.

                                            - 13 -
        On appeal, the Appellant does not challenge the trial court‟s application of
enhancement factors (1), (2), (9), and (10) and mitigating factor (10). The Appellant does
challenge the trial court‟s application of enhancement factors (3) and (5). Tenn. Code
Ann. ' 40-35-114(3), (5). When the trial court applied enhancement factor (3), that the
offense involved more than one victim, the court stated that “normally, this would not
apply because the victims were all set out in each specific indictment; however, one of
the things that [A.S.] testified to that was noted by this Court already, but I want to
reiterate it again, that [the Appellant] threatened to kill her kids. He said, we love to kill
kids.” Tenn. Code Ann. ' 40-35-114(3). The trial court considered the victim‟s children
to be potential victims. The State concedes that the trial court may have misapplied this
enhancement factor and acknowledges that the victim‟s children do not meet the
definition of “victim.” We agree with the Appellant and the State that the trial court
misapplied enhancement factor (3). Generally, “[a] victim is „a person or entity that is
injured, killed, had property stolen, or had property destroyed by the perpetrator of the
crime.‟” State v. Cowan, 46 S.W.3d 227, 235 (Tenn. Crim. App. 2000) (quoting State v.
Raines, 882 S.W.2d 376, 384 (Tenn. Crim. App. 1994)).

       Regarding enhancement factor (5), which the trial court applied to the aggravated
rape conviction, a trial court must find “cruelty under the statute „over and above‟ what is
required to sustain a conviction for an offense.” State v. Arnett, 49 S.W.3d 250, 258
(Tenn. 2001) (quoting State v. Embry, 915 S.W.2d 451, 456 (Tenn. Crim. App. 1995)).
The “evidence must denote[ ] the infliction of pain or suffering for its own sake or from
the gratification derived therefrom, and not merely pain or suffering inflicted as the
means of accomplishing the crime charged.” Id. (internal quotations and citation
omitted). For example, this court has upheld the application of enhancement factor (5)
based on evidence of extensive physical abuse or torture or when the record contains
proof of psychological abuse or torture. Id. The court asserted that

              this situation here about the cruelty factor, most of the time
              the aggravated robbery and rape would factor into the cruelty
              factor. So this would not apply normally; however, the fact
              that she was tied up after the rape and her hair was pulled
              during this time frame and she was continually assaulted,
              physically being punished, and, of course, thrown like a
              basketball. Of course, the – just the threatening to kill her
              too, let‟s don‟t forget that, too, on the record[.]”

The proof adduced at the sentencing hearing also reveals that the victim‟s being raped
with a screwdriver caused tearing in the victim‟s anus and that the perpetrators repeatedly
threatened to kill her and her children before leaving her in the bathtub with her hands
and feet bound. Given the foregoing, we conclude that the Appellant‟s claim that the
victim was not treated with “„cruelty over and above that inherently attendant to the
                                            - 14 -
crime‟” is disingenuous. The trial court did not abuse its discretion by applying
enhancement factor (5). See State v. Emmonie Dion Branch, Jr., No. M2013-01843-
CCA-R3-CD, 2014 WL 5780807, at *6 (Tenn. Crim. App. at Nashville, Nov. 6, 2014).

        As we stated, the trial court misapplied enhancement factor (3) but did not abuse
its discretion by applying the remaining enhancement factors. Our supreme court has
explained that a trial court‟s “misapplication of an enhancement or mitigating factor does
not invalidate the sentence imposed . . . . So long as there are other reasons consistent
with the purposes and principles of sentencing, as provided by statute, a sentence
imposed by the trial court within the appropriate range should be upheld.” Bise, 380
S.W.3d at 706. Moreover, “[m]ere disagreement with how the trial court weighed
enhancing and mitigating factors is not an adequate basis for reversing a sentence.” State
v. Banks, 271 S.W.3d 90, 146 (Tenn. 2008) (citing Carter, 254 S.W.3d at 345-46).
Accordingly, we conclude that the trial court did not err in determining the length of the
Appellant‟s sentences.

                               B. Consecutive Sentencing

       Finally, the Appellant argues that the trial court erred by ordering that the
sentences be served consecutively. Generally, “[w]hether sentences are to be served
concurrently or consecutively is a matter addressed to the sound discretion of the trial
court.” State v. Adams, 973 S.W.2d 224, 230-31 (Tenn. Crim. App. 1997). Tennessee
Code Annotated section 40-35-115(b) contains the following discretionary criteria for
imposing consecutive sentencing:

             (1) The defendant is a professional criminal who has
             knowingly devoted the defendant‟s life to criminal acts as a
             major source of livelihood;

             (2) The defendant is an offender whose record of criminal
             activity is extensive;

             (3) The defendant is a dangerous mentally abnormal person
             so declared by a competent psychiatrist who concludes as a
             result of an investigation prior to sentencing that the
             defendant‟s criminal conduct has been characterized by a
             pattern of repetitive or compulsive behavior with heedless
             indifference to consequences;

             (4) The defendant is a dangerous offender whose behavior
             indicates little or no regard for human life, and no hesitation

                                          - 15 -
              about committing a crime in which the risk to human life is
              high;

              (5) The defendant is convicted of two (2) or more statutory
              offenses involving sexual abuse of a minor with consideration
              of the aggravating circumstances arising from the relationship
              between the defendant and victim or victims, the time span of
              defendant‟s undetected sexual activity, the nature and scope
              of the sexual acts and the extent of the residual, physical and
              mental damage to the victim or victims;

              (6) The defendant is sentenced for an offense committed
              while on probation; or

              (7) The defendant is sentenced for criminal contempt.

Tenn. Code Ann. ' 40-35-115(b)(1)-(7); see also State v. Wilkerson, 905 S.W.2d 933,
936 (Tenn. 1995).

        Because the criteria for determining consecutive sentencing “are stated in the
alternative[,] . . . only one need exist to support the appropriateness of consecutive
sentencing.” State v. Mickens, 123 S.W.3d 355, 394 (Tenn. Crim. App. 2003). However,
our case law reflects that in order to impose consecutive sentences based upon a finding
that a defendant is a dangerous offender, a court must also find that “(1) the sentences are
necessary in order to protect the public from further misconduct by the defendant and (2)
„the terms are reasonably related to the severity of the offenses.‟” State v. Moore, 942
S.W.2d 570, 574 (Tenn. Crim. App. 1996) (quoting Wilkerson, 905 S.W.2d at 938); see
also State v. Lane, 3 S.W.3d 456, 461 (Tenn. 1999).

       In the instant case, the trial court found that the Appellant was a dangerous
offender and that the Appellant was sentenced for an offense committed while on
probation. Tenn. Code Ann. ' 40-35-115(b)(4), (6).

       First, we will address the trial court‟s imposition of consecutive sentencing based
upon its finding that the Appellant was a dangerous offender. The Appellant contends
that the trial court failed to state on the record the requisite findings that the sentences
were necessary to protect the public from further misconduct by the Appellant and that
the terms were reasonably related to the severity of the offenses. The Appellant further
contends that the trial court failed to properly consider the purposes and principles of
sentencing. However, the record belies these contentions.

       The trial court said:
                                           - 16 -
             The Court has tried to come up with the least severe measure
             necessary to protect the public from the [Appellant‟s] future
             criminal conduct. And, of course, the Court‟s already
             indicated that the Court does not believe the [Appellant‟s]
             potential for rehabilitation based on his previous convictions
             of not being able to comply with alternative sentences.

                    And the Court just – again, going over the overall
             sentence in the case itself. This was a very egregious case
             and [A.S.] is lucky or blessed, I should say, to be alive. It‟s
             really a miracle. But the Court believes that [the Appellant]
             is a danger to the community based on his criminal history
             and the fact that he‟s had chances before and hasn‟t complied
             with them.

      We conclude that the foregoing findings are sufficient to comply with the dictates
of Wilkerson and that the trial court did not abuse its discretion by finding that the
Appellant was a dangerous offender.

       The trial court also imposed consecutive sentencing because the Appellant had
been on probation for domestic violence for less than four months when he committed the
instant offenses. The Appellant contends that although our Code “states briefly that a
defendant may be given consecutive sentences for an offense or offenses committed
while on probation, the Tennessee Legislature could not have intended for a defendant to
be sentenced in such a drastically different manner merely because he/she was on a
misdemeanor probation.” We disagree. The Appellant does not cite any authority in
support of this contention. Moreover, this court has repeatedly upheld the imposition of
consecutive sentencing for an offense committed while on probation for a misdemeanor
conviction. See State v. Jason Curtis Johnson, No. M2003-03060-CCA-R3-CD, 2006
WL 407767, at *19 (Tenn. Crim. App. at Nashville, Feb. 17, 2006); State v. Vidal L.
Strickland, No. M2002-01714-CCA-R3-CD, 2003 WL 22243440, at *15 (Tenn. Crim.
App. at Nashville, Sept. 30, 2003); State v. Parker Odell Doney, Jr., No. M2001-01187-
CCA-R3-CD, 2002 WL 65994, at *9 (Tenn. Crim. App. at Nashville, Jan. 17, 2002). The
imposition of consecutive sentencing was permissible on this basis alone.




                                          - 17 -
                                      III. Conclusion

         Based upon the record and the parties‟ briefs, we affirm the judgments of the trial
court.


                                                     _________________________________
                                                     NORMA MCGEE OGLE, JUDGE




                                            - 18 -